James R. Cooper, Judge. This is an appeal from a decision of the Board of Review affirming the Appeal Tribunal, which affirmed the Agency determination denying unemployment benefits to claimant on the finding that she was not fully available and actively seeking work and in the labor market under the provisions of Ark. Stat. Ann. § 81-1105 (c) (Repl. 1976). The appellant worked as an intermittent poultry inspector and had worked at that job for five years. The testimony indicated that she was allowed to work 1,280 hours annually and no more; that she was willing to give up that job if she could find a full time job which would pay her more money per year; and that appellant wished to retain her U.S.D.A. position and draw unemployment benefits after she had worked her maximum time for the government. The Board of Review held appellant disqualified from receiving benefits under Ark. Stat. Ann. § 81-1105 (c) (Repl. 1976), which required her to be “available” for work. The Board found that she was not fully available and actively seeking work and in the labor market at the time of the hearing. There is substantial evidence to sustain the finding of the Board that appellant was not available to pursue a full time position elsewhere, and since the determination by the Board is supported by substantial evidence we affirm. Ark. Stat. Ann. § 81-1107 (d) (7) (Repl. 1976). Affirmed.